   8:20-cv-00497-JFB-CRZ Doc # 12 Filed: 09/15/21 Page 1 of 2 - Page ID # 28




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JAIME GUERRERO,

                    Plaintiff,                                  8:20CV497

       vs.
                                                                 ORDER
UNION    PACIFIC                 RAILROAD
COMPANY,

                    Defendant.


      This matter is before the court upon the notice of death of Jaime Guerrero.
(Filing No. 11). In accordance with Fed. R. Civ. P. 25(a)(1), decedent’s successor
or representative, or any party, must move for substitution of the deceased party
within 90 days after the suggestion of death is filed. The notice of death was filed
on September 10, 2021. Upon the suggestion of Plaintiff's death (Filing No. 11),

      IT IS ORDERED:

      1)     This case is stayed until December 9, 2021, pending a determination
             of whether the decedent’s claims will be revived and further litigated
             by Plaintiff's estate.

      2)     On or before December 9, 2021, Plaintiff's counsel shall either: 1)
             move to voluntarily dismiss this case; 2) file a motion to substitute
             Plaintiff's estate or personal representative as the named Plaintiff in
             this action; or, 3) file a report advising the court as to whether Plaintiff's
             estate intends to further litigate this action and the current status of
             any court proceedings (state or bankruptcy) underway that may
             impact the progression of this case.

      3)     Absent timely compliance with this order, the claims filed by decedent
             may be subject to dismissal pursuant to Fed. R. Civ. P. 25(a)(1).
8:20-cv-00497-JFB-CRZ Doc # 12 Filed: 09/15/21 Page 2 of 2 - Page ID # 29




  4)    The clerk shall set a case management deadline of December 9, 2021
        to confirm compliance with this order.


  Dated this 15th day of September, 2021.

                                       BY THE COURT:

                                       s/ Cheryl R. Zwart
                                       United States Magistrate Judge
